         Case 5:20-cv-00453-MTT Document 62 Filed 04/12/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                            MACON DIVISION
ASHLEY DIAMOND,                     )
                                    )
     Plaintiff,                     )       CIVIL ACTION FILE NO.:
                                    )
vs.                                 )       5:20-CV-453-MTT
                                    )
TIMOTHY WARD, et al.,               )
                                    )
     Defendants.                    )

                                 MOTION TO WITHDRAW

       COMES NOW the undersigned, J. Kyle Brooks, who, pursuant to Local Rule 83.1.4,

respectfully requests to withdraw from this case, showing the Court as follows.

   1. The undersigned was previously employed as an Assistant Attorney General by a state

       government agency, the Georgia Department of Law. While so employed, the undersigned

       appeared in this action on behalf of Defendants Timothy Ward, Sharon Lewis, Javel

       Jackson, Ahmed Holt, Robert Toole, Benjamin Ford, Jack Sauls, Brooks Benton, Grace

       Atchison, Lachesha Smith, and Rodney Jackson.

   2. The undersigned resigned from the Georgia Department of Law, effective March 23, 2021.

       The undersigned has since entered private practice. By virtue of his resignation from the

       Georgia Department of Law, the undersigned is no longer representing or acting on behalf

       of any party in this or other litigation whom he previously represented while employed as

       an Assistant Attorney General.

   3. Following the undersigned’s resignation, other counsel employed by the Georgia

       Department of Law, Robert B. Shapiro and Roger A. Chalmers, entered appearances in this

       action on behalf of Defendants Timothy Ward, Sharon Lewis, Javel Jackson, Ahmed Holt,

       Robert Toole, Benjamin Ford, Jack Sauls, Brooks Benton, Grace Atchison, Lachesha

                                                1
         Case 5:20-cv-00453-MTT Document 62 Filed 04/12/21 Page 2 of 3




       Smith, and Rodney Jackson. See Docs. 42, 25. Mr. Shapiro, Mr. Chalmers, and the Georgia

       Department of Law will continue to represent these Defendants as the case proceeds.

       WHEREFORE, for the foregoing reasons and pursuant to M.D. Ga. L.R. 83.1.4, J. Kyle

Brooks respectfully requests that the Court enter an order approving his withdrawal from this

action and terminating him from the docket as counsel of record for any party.

       Respectfully submitted this 12th day of April, 2021.

                                                    /s/ J. Kyle Brooks
                                                    J. Kyle Brooks
                                                    Georgia Bar No. 773561
                                                    600 Peachtree Street, N.E.
                                                    Suite 3900
                                                    Atlanta, Georgia 30308
                                                    Tel: (404) 920-0341
                                                    Fax: (404) 68-2988
                                                    Email: kbrooks@buckleybeal.com




                                                2
         Case 5:20-cv-00453-MTT Document 62 Filed 04/12/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 12, 2021, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system which will automatically send email notification of such filing

to the following attorneys of record:


       Roger A. Chalmers                             Maya G. Rajaratnam
       Robert B. Shapiro                             Southern Poverty Law Center
       Georgia Department of Law                     400 Washington Avenue
       40 Capitol Square, S.W.                       Montgomery, Alabama 36104
       Atlanta, Georgia 30334

       Annarita McGovern                             Tyler Rose Clemons
       Terry L. Long                                 Southern Poverty Law Center
       Satcher & McGovern, LLC                       201 St. Charles Avenue
       288 South Main Street                         Suite 2000
       Suite 100                                     New Orleans, Louisiana 70170
       Alpharetta, Georgia 30009

       Elizabeth Litrell                             A. Chinyere Ezie
       Southern Poverty Law Center                   Center for Constitutional Rights
       P.O. Box 1287                                 666 Broadway, 7th Floor
       Decatur, Georgia 30031                        New York, New York 10012


                                                     /s/ J. Kyle Brooks
                                                     J. Kyle Brooks
                                                     Georgia Bar No. 773561
                                                     600 Peachtree Street, N.E.
                                                     Suite 3900
                                                     Atlanta, Georgia 30308
                                                     Tel: (404) 920-0341
                                                     Fax: (404) 68-2988
                                                     Email: kbrooks@buckleybeal.com




                                                3
